DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed July 17, 2020 has been entered and considered with the Office Action below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping mechanism disclosed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 28:  The phrase “reverse first and second directions” is considered generally confusing.  Is this referring to the jarring mass being movable in a first and second direction where the second direction is opposite the first?  This is the interpretation being applied to the claims.

Regarding claims 2, 8, 13, 15-17, 19, 20, and 23:  The use of pronouns, such as “its” in a claim render that claim indefinite as it is unclear as to which element or step is  

Regarding claims 2-4, 11, 12 and 29:  The use of pronouns, such as “their” in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name. 

Regarding claim 8:  It is unclear how the “first impact surface” and “second impact surface” of the “jarring mass” can be part of the “arresting mechanism” if these are separate elements.  One element cannot include components of another element.

Regarding claim 11:  It is unclear how the “respective loading faces” of the “first and second jarring assemblies” can be part of the “thrust assembly” if these are separate elements.  One element cannot include components of another element.

Regarding claim 12:  There is insufficient antecedent basis for “their second configuration” in line 3.

Regarding claims 5-7, 9, 10, 14, 18, 20-22, 24-27, and 30:  These claims are rejected due to their dependence on one of the above claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeCuir, Sr. (US 7,882,906, DeCuir).

Regarding claims 1 and 28:  DeCuir discloses a jarring apparatus Fig 1, comprising:
first 1 and second 2 jarring assemblies axially moveable relative to each other between first “intermediate” and second “upward”/ “downward” axial configurations 3:60-4:25;
a thrust assembly 8 or shear pins – 4:10-13 interposed between the first and second jarring assemblies to limit relative axial movement therebetween at the second axial configuration and permit axial loading in one axial direction to be transferred between the first and second jarring assemblies via the thrust assembly 4:10-13; and
9B/9C axially moveable within the jarring apparatus in reverse first and second directions in response to relative rotation between the first and second jarring assemblies 3:60-4:25.

Regarding claim 12:  Wherein the thrust assembly permits the first and second jarring assemblies to be rotatable relative to each other when in their second configuration 3:60-4:25.

Regarding claim 26:  The jarring apparatus further comprising a releasable rotary connection 6/7 – “releasable” in that the components are disconnected as the inner assembly translates within the first which is configurable between a connected configuration in which the first and second jarring assemblies are rotatably fixed relative to each other, and a released configuration in which the first and second jarring assemblies are rotatable relative to each other 3:60-4:25.

Regarding claim 28:  DeCuir discloses a method for providing jarring using the above disclosed jarring device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCuir.

DeCuir discloses a thrust assembly in the form of a spring 8 or shear pins (not shown).  The inclusion of both the spring and shear pins would provide a thrust assembly as well as a releasable axial locking mechanism.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified DeCuir to include both the spring and shear pins been able to provide the needed thrust assembly as well as a means for ensuring that the first and second jarring assemblies were not able to translate relative to each other until such time as activation of the jarring device was needed.  This would have achieved the predictable result of preventing accidental jarring motions within well and thus preventing potential damage to other, unstuck, equipment in the well.
	
Allowable Subject Matter
Claims 2-11, 13-25, 29, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:  The prior art of record fails to disclose or suggest that the jarring apparatus further includes a force mechanism for biasing the jarring mass in its first axial direction and for biasing the first and second jarring assemblies in a direction towards their first axial configuration; and a lifting assembly operable by relative rotation between the first and second jarring assemblies to cyclically lift the jarring mass in the second axial direction against the bias of the force mechanism and release the lifted jarring mass to permit the jarring mass to be driven by the force mechanism in the first direction as recited in the claimed combination.

Regarding claims 3-11 and 13-25:  These claims are considered allowable due to their dependence on claim 2.

Regarding claim 29:  The prior art of record fails to disclose or suggest that the method of jarring involves establishing relative axial movement between the first and second jarring assemblies from their first axial configuration towards their second axial configuration energizes a force mechanism which functions to bias a jarring mass in a first axial direction as recited in the claimed method.

Regarding claim 30:  Claim 30 is considered allowable due to its dependence on claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/4/2021